124 Ga. App. 465 (1971)
184 S.E.2d 228
PATTERSON
v.
THE STATE.
46524.
Court of Appeals of Georgia.
Submitted September 17, 1971.
Decided September 22, 1971.
Harris, Chance & McCracken, Henry T. Chance, Kenneth R. Chance, for appellant.
HALL, Presiding Judge.
Defendant appeals from the denial of his motion to suppress evidence which he contends was illegally seized because the search was made under a completely insufficient warrant.
We shall set out in its entirety the statement of facts made by the affiant to show probable cause. "Reliable informer and G. B. I. agent. Airplane being property of George Patterson and same being previously arrested."
By no stretch of the imagination does this approach the requirements for a sufficient warrant. See: Code Ann. § 27-303; Sams v. State, 121 Ga. App. 46 (172 SE2d 473) cert. denied 400 U.S. 865; Spinelli v. United States, 393 U.S. 410 (89 SC 584, 21 LE2d 637); and Aguilar v. Texas, 378 U.S. 108 (84 SC 1509, 12 LE2d 723).
Judgment reversed. Eberhardt and Whitman, JJ., concur.